DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites the limitation “comprising one way degassing valve” in lines 1-2.  It appears the claim should recite “ comprising a one way degassing valve” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation “wherein the grinding mechanism is manually operable” in lines 1-2.  There was not adequate written description at the time of filing for the grinding mechanism to be both electrically powered as recited in Claim 1 and to also be manually operable as recited in Claim 11.  There was only adequate written description for the grinding mechanism to be manually powered or electrically powered (Specification, Paragraph [0039]), but not both manually powered and electrically powered.
Claims 12-13 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “coffee beans” in line 9.  It is unclear if this refers to “coffee beans” recited in Claim 1, line 3 or to entirely different coffee beans.  For purposes of examination Examiner interprets the claim to refer to the same coffee beans.
Claim 14 recites the limitation “a value apertures” in lines 1-2.  It is unknown what is meant by this limitation.
Claim 15 recites the limitation “a valve aperture” in line 2.  It is unclear if this refers to “a value aperture” recited in Claim 14, lines 1-2 or to an entirely different structure.
Clarification is required.
Claims 2-13 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-4, 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Galomb US 2002/0088730 in view of Henderson et al. US 2002/0092941 and Nichols US 2017/0368554.
It is noted that Galomb, Henderson et al., and Nichols are all cited on the Information Disclosure Statement filed February 17, 2022.
Regarding Claim 1, Galomb discloses a coffee bean package assembly (flexible package 20) comprising a package body (flexible gusseted bag 26) (‘730, Paragraph [0032]) having a receiving aperture (opening adjacent upper end 38) defined therein to receive coffee beans (foodstuff 27) into an interior of the flexible package body (‘730, Paragraph [0040]), a dispensing aperture (opening 84) defined therein to dispense foodstuffs from the interior of the package body (‘730, FIG. 8) (‘730, Paragraph [0046]), a closing mechanism (sealable upper end 38 sealed using peelable seal 46) to close the receiving aperture (opening adjacent upper end 38) of the package body (‘730, FIGS. 1 and 11) (‘730, Paragraph [0042]), and a rigid support member (saltshaker 102) secured around the dispensing aperture (opening 84) within the package body (flexible gusseted bag 26) (‘730, FIG. 8) (‘730, Paragraph [0046]).

    PNG
    media_image1.png
    816
    501
    media_image1.png
    Greyscale

Galomb is silent regarding a grinding mechanism operationally receiving the coffee beans via the dispensing aperture from the interior of the package body wherein the grinding mechanism has an electric motor and a battery electrically coupled to the electric motor of the grinding mechanism.
Henderson et al. discloses a food package assembly (spice grinding mill 10) comprising a package body (container 11) having a grinding mechanism that receives foodstuffs (spice pellets 17) via a dispensing aperture from the interior of the package body (‘941, FIG. 2) (‘941, Paragraph [0034]).
Both Galomb and Henderson et al. are directed towards the same field of endeavor of foodstuff packages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coffee bean package assembly of Galomb and incorporate a grinding mechanism to receive the coffee beans via the dispensing aperture from the interior of the package body as taught by Blanc in order to allow the coffee beans to be dispensed by the package body and to further allow grinding of the whole coffee beans to produce coffee grinds for making a coffee beverage at a later desired time.
Further regarding Claim 1, Galomb modified with Henderson et al. is silent regarding the grinding mechanism having an electric motor.
Nichols discloses a coffee bean package assembly comprising a package body (container 502) having coffee beans into an interior of the package body (‘554, Paragraphs [0081]-[0083]), a dispensing aperture (mouth 506), a rigid support member secured around the dispensing aperture (mouth 506), and a grinding mechanism (grinder 100) secured around the dispensing aperture (mouth 506) (‘554, Paragraphs [0054]-[0055]).  Nichols further discloses the grinding mechanism being a manual grinder or an electric grinder (‘554, Paragraphs [0029] and [0032]) wherein a battery is electrically coupled to the electric motor of the grinding mechanism (‘554, Paragraphs [0030] and [0061]).
Both Galomb modified with Henderson et al. and Nichols are directed towards the same field of endeavor of coffee bean package assemblies comprising a package body secured to a grinding mechanism.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the grinding mechanism of Galomb modified with Henderson et al. and use an electrically powered grinding mechanism having a battery coupled thereto since Nichols teaches that it was known and conventional to use either a manually powered or electrically powered grinding mechanism to grind coffee beans at the time of the invention.  Both manually powered and electrically powered grinding mechanism perform the same function of grinding coffee beans and are obvious variants of one another.
Further regarding Claim 1, the limitations “to receive coffee beans into an interior of the package body during a filling operation,” “to dispense the coffee beans from the interior of the package body during a dispensing operation,” “to close the receiving aperture of the package body,” “to operationally receive coffee beans via the dispensing aperture from the interior of the package body during the dispensing operation,” and “a solar panel securable to the package body and electrically couplable to the battery to enable charging of the battery” are seen to be recitations regarding the intended use of the “coffee bean package assembly.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  It is noted that the claim does not positively recite the solar panel to be attached to the package body by virtue of the term “securable.”  The package body only need to be capable of having a solar panel attached thereto.
Regarding Claim 2, the limitations “wherein the solar panel is removably securable to an outer surface of the package body” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 3, the limitations “wherein the solar panel comprises a flexible solar charging sheet” are not positively recited since Claim 1 recites “a solar panel securable to the package body,” which does not positively recite the solar panel to be attached to the package body by virtue of the term “securable.”  The package body only need to be capable of having a solar panel attached thereto.  Claim 3 provides further limitations to a solar panel structure that is not positively recited to be part of the package body.  Claim 3 is rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 4, Nichols discloses the battery being located within the interior of the package body (‘554, Paragraph [0029]).
Regarding Claims 8-9, Galomb discloses the flexible package body comprising a transparent portion (windows 22, 24) that allows visibility into the interior of the flexible packaging body wherein the flexible package body comprises an opaque portion, the transparent portion, and the opaque portion extending longitudinally along at least one side of the flexible packaging body (‘730, FIGS. 1 and 4) (‘730, Paragraph [0035]).
Regarding Claim 10, Nichols discloses the grinding mechanism having a flat head portion (top of upper portion 108) that enables the assembly to stand in an upright position on a surface (‘554, FIG. 1) (‘554, Paragraph [0056]).
Regarding Claim 11, Nichols discloses the grinding mechanism to be manually operable (‘554, Paragraphs [0029] and [0032]).
Regarding Claim 12, Nichols discloses the grinding mechanism including a handle (‘554, Paragraph [0048]).
Further regarding Claim 12, the limitations “to rotate a burr of the grinding mechanism” are intended use limitations and as such are rejected for the same reasons enumerated in the rejections of Claim 1 provided above. 
Regarding Claims 14-15, Galomb discloses the package body having a valve aperture (aperture of front panel 152 closed by face piece 160) to enable degassing of the package body (‘730, Paragraph [0052]) and a one-way degassing valve (degassing valve 164) secured over the valve aperture defined in the packaging body to enable degassing of air from within the package body (‘730, FIG. 11) (‘730, Paragraphs [0052]-[0053]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Galomb US 2002/0088730 in view of Henderson et al. US 2002/0092941 and Nichols US 2017/0368554 as applied to claim 1 above in further view of Higginbottom US 2,071,745.
It is noted that Higginbottom is cited on the Information Disclosure Statement filed February 17, 2022.
Regarding Claim 5, Galomb discloses the receiving aperture (opening adjacent upper end 38) being defined at a first free end (top end) of the package body (flexible gusseted bag 26) and a closing mechanism (hermetically sealed using an adhesive or heat treatment) holding the first free end (top end) of the package body (flexible gusseted bag 26) to thereby close the receiving aperture (opening adjacent upper end 38) (‘730, FIGS. 1 and 12) (‘730, Paragraph [0056]).
Galomb modified with Henderson et al. and Nichols is silent regarding the closing mechanism being a flexible clamp to hold the first free end of the package body in a folded state.
Higginbottom discloses a coffee package assembly (‘745, Page 3, Right Column, lines 19-32) comprising a package body containing coffee in an interior of the package body wherein the package body has a receiving aperture defined therein and a closing mechanism to close the receiving aperture wherein the closing mechanism is a flexible clamp to hold the first free end of the package body in a folded state to thereby close the receiving aperture (‘745, FIG. 5) (‘745, Page 2, Left Column, lines 33-54).
Both Galomb and Higginbottom are directed towards the same field of endeavor of coffee package assemblies.  It would have been obvious to one of ordinary skill in the art to replace the heat sealing or adhesive closing mechanism of the coffee package of Galomb and replace the closing mechanism with a flexible clamp to hold the first free end of the package body in a folded state since Higginbottom teaches that it was known and conventional to utilize a closing mechanism that has a flexible clamp holding the first free end in a folded state in the coffee package art at the time of the invention.  Higginbottom establishes that a flexible clamp is a suitable closing mechanism for closing coffee packages.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Galomb US 2002/0088730 in view of Henderson et al. US 2002/0092941 and Nichols US 2017/0368554 as applied to claim 1 above in further view of Vandamme et al. US 2018/0148225.
It is noted that Vandamme et al. is cited on the Information Disclosure Statement filed February 17, 2022.
Regarding Claim 6, Galomb modified with Henderson et al. and Nichols is silent regarding the closing mechanism being a sealable plastic zipper.
Vandamme et al. discloses a coffee package assembly (pouch 1) comprising a flexible package body (flexible bag B) having a receiving aperture defined therein to receive coffee into an interior of the flexible package body and a closing mechanism (closure system 2) to close the receiving aperture of the flexible package body (‘225, Paragraphs [0131]-[0132]).  Vandamme et al. further discloses the closing mechanism being a sealable plastic zipper (‘225, Paragraphs [0181]-[0182]).
Both Galomb and Vandamme et al. are directed towards the same field of endeavor of coffee packages.  It would have been obvious to one of ordinary skill in the art to replace the heat sealing or adhesive closing mechanism of the coffee package of Galomb and replace the closing mechanism with a closable zipper since Vandamme et al. teaches that it was known and conventional to utilize a closing mechanism that has a closable zipper in the coffee package art at the time of the invention.  Vandamme et al. establishes that a closable zipper is a suitable closing mechanism for closing coffee packages.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Galomb US 2002/0088730 in view of Henderson et al. US 2002/0092941 and Nichols US 2017/0368554 as applied to claim 1 above in further view of Blanc US 5,125,542.
It is noted that Blanc is cited on the Information Disclosure Statement filed February 17, 2022.
Regarding Claim 7, Galomb modified with Henderson et al. and Nichols is silent regarding the dispensing aperture being defined at a second free end of the package body wherein a rigid support member extends longitudinally from the second free end.
Blanc discloses a coffee bean package assembly comprising a package body (can 1) containing coffee beans (coffee beans 6), a dispensing aperture (opening 4) defined therein to dispense the coffee beans (coffee beans 6) from an interior of the package body (can 1), a rigid support member (ring 3) secured around the dispensing aperture (opening 4) within the package body (can 1), and a grinding mechanism (coffee mill) secured to the rigid support member (ring 3) (‘542, FIG. 1) (‘542, Column 2, lines 45-55) (‘542, Column 3, lines 16-18) wherein the dispensing aperture is defined at a second free end of the package body and the rigid support member extending longitudinally from the second free end (‘542, FIGS. 1 and 8).
Both Galomb and Blanc are directed towards the same field of endeavor of coffee bean packages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coffee bean package assembly of Galomb and incorporate the dispensing aperture at a second free end of the package body wherein a rigid support member extends longitudinally from the second free end since Blanc teaches that this was a known configuration in the coffee bean package art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galomb US 2002/0088730 in view of Henderson et al. US 2002/0092941 and Nichols US 2017/0368554 as applied to claim 12 above in further view of Arduini US 2004/0069881.
Regarding Claim 13, Galomb modified with Henderson et al. and Nichols is silent regarding the handle being coupled to a ratchet.
Arduini discloses a grinding mechanism for coffee beans (‘881, Paragraph [0002]) that uses a ratchet mechanism with the grinding elements to apply a movement to the grinding element using a handle (‘881, Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify modified Galomb and attach the handle to a ratchet since Arduini teaches that it was known in the coffee bean art to use a ratchet to rotate a grinding mechanism for coffee beans.
Further regarding Claim 13, the limitations “to rotate the burr of the grinding mechanism” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. US 11,291,336. Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-8 of the issued ‘336 patent also reads on Claims 1-15 of the instant claims.

Conclusion
Inubushi et al. US 2018/0093460 discloses a food pouch (‘460, Paragraph [0214]) comprising an antistatic sheet used to package foods wherein the antistatic sheet is used as a solar cell module (‘460, Paragraph [0281]).
Carpenter et al. US 2017/0186110 discloses a beverage product composition platform made as a pouch (‘110, Paragraph [0033]) comprising a power supply of a solar panel that is a rechargeable power supply (‘110, Paragraph [0060]).
Oosaki US 2016/0002485 discloses a multilayered coffee pouch (‘485, Paragraph [0146]) comprising solar cells (‘485, Paragraph [0142]).
Hillel et al. US 2011/0036861 discloses an electric power source comprising chargeable integrated solar panel batteries (‘861, Paragraph [0027]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792